Citation Nr: 1749508	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1942 to December 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a Central Office hearing was scheduled on November 2016.  However, he later requested to have a videoconference hearing instead, and one was scheduled in March 2017.  The Veteran failed to report to that hearing and has not provided any reason for such failure.  Thus, that hearing request is considered withdrawn.

Although the Board acknowledges that an April 2017 correspondence indicates that the prior remand was returned as undeliverable to the Veteran, all correspondences have been sent to the last address of record, provided by the Veteran.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (finding that a presumption of administrative regularity attaches if VA mails notice to the last address of record).  Notably, however, none of the subsequent correspondences (which were sent to the same address) have been similarly returned as undeliverable, including an August 2017 letter accompanying a reissuance of the prior Board remand that specifically noted the prior failed delivery.  Crucially, there is nothing in the record (including from the Veteran or his representative) indicating other addresses could have been used to contact him.  See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003) (finding that a presumption of administrative regularity concerning mailing notice to the last known address of record is only rebutted by clear evidence that both the mailing was returned as undeliverable and there were other possible and plausible addresses that could have been used to contact him).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The prior May 2016 remand directed the AOJ to request clarification from the Veterans private audiologist regarding a June 2016 audiogram he submitted.  Specifically, the Board sought clarification as to which figures in the data were the appropriate speech discrimination scores using the Maryland CNC word list.  While the Veteran did not respond to the AOJ's requests for authorizations needed to obtain the clarification sought, the AOJ did forward the question along to a consulting provider for interpretation of the June 2016 audiogram.  However, a review of the July 2017 clarification obtained shows the consulting provider reviewed the wrong private audiogram.  Notably, it states review of the June 2016 private audiogram, but the audiometric results and speech discrimination scores references are quite clearly from a June 2015 private audiogram (which the prior remand already deemed inadequate for rating purposes under 38 C.F.R. § 4.85).  Moreover, a review of the record shows the June 2016 private evaluation in question, which was conducted over a year ago, is also the most recent audiological evaluation in the record.  

In light of the above, the Board finds that a remand for medical clarification and a current examination is needed.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his bilateral hearing loss.

2. Then, arrange for the Veteran to be examined by an audiologist to determine the nature and likely etiology of his neuropathic symptoms.  The entire record must be reviewed and the examiner should specifically note the results of audiometric and speech discrimination testing pursuant to 38 C.F.R. § 4.85 and the functional impact of the Veteran's hearing loss.  

In addition, the examiner must review the June 2016 private audiogram and report the audiometric findings numerically and indicate which of the noted Maryland CNC speech discrimination scores, if any, are valid for rating purposes under 38 C.F.R. § 4.85.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 




